STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Charles T.,
                                                                                      FILED
Petitioner Below, Petitioner                                                      January 11, 2016
                                                                                 RORY L. PERRY II, CLERK
                                                                               SUPREME COURT OF APPEALS
vs) No. 15-0300 (Mercer County 13-C-175-DS)                                        OF WEST VIRGINIA


David Ballard, Warden,

Mt. Olive Correctional Complex,

Respondent Below, Respondent



                               MEMORANDUM DECISION
        Petitioner Charles T., by counsel Paul R. Cassell, appeals the Circuit Court of Mercer
County’s March 4, 2015, order denying his petition for writ of habeas corpus. Respondent David
Ballard, Warden, by counsel Laura Young, filed a response. On appeal, petitioner alleges that the
circuit court erred in denying his habeas petition on the ground of newly discovered evidence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner was indicted during the October of 2003 term of the grand jury on twenty
counts of sexual offenses involving his stepdaughter, T.H. The charged crimes included seven
counts of first-degree sexual assault, ten counts of sexual abuse by a custodian, and three counts
of third-degree sexual assault.

         Following petitioner’s trial in September of 2004, the jury returned a verdict of guilty on
all counts, with the exception of count thirteen, which was dismissed by the circuit court during
the trial. Petitioner was sentenced on December 6, 2004, to serve an indeterminate term of fifteen
to thirty-five years for each count of first-degree sexual assault, ten to twenty years on each
count of sexual abuse by a custodian, and one to five years for each count of third-degree sexual
assault. The sentences on some of the counts were ordered to run concurrently with others; some
were to run consecutively. In terms of actual service of time, petitioner must serve a sentence of
twenty-six to sixty years in the penitentiary before he is eligible for parole. This Court denied
petitioner’s direct appeal on September 6, 2006.

        Petitioner filed his first petition for a writ of habeas corpus on May 8, 2009, in which he
raised the following grounds: (1) ineffective assistance of counsel; (2) denial of fair trial and due
process of law; (3) complaints over the testimony from an expert witness; and (4) such other

                                                 1


grounds as may be assigned upon the hearing. After counsel was appointed, petitioner filed a
second petition for a writ of habeas corpus on November 6, 2009. The grounds in that petition
were (1) petitioner was denied his rights to a trial by jury and his right to due process of law by a
state legal framework that permits conviction without proof of the act; (2) certain expert opinions
did not pass muster pursuant to Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993);
and (3) counsel for petitioner was ineffective. The circuit court held two omnibus hearings and
ultimately denied petitioner’s request for habeas relief. Petitioner thereafter appealed that denial.
In June of 2012, this Court denied petitioner’s appeal in the written decision of State ex rel.
Charles T. v. Ballard, 229 W.Va. 263, 728 S.E.2d 147 (2012). Further, according to petitioner,
his request for federal habeas corpus relief was denied in April of 2013.

        Thereafter, in May of 2013, petitioner filed a pro se petition in the circuit court seeking
habeas relief on the ground of newly discovered evidence. The circuit court appointed counsel
for petitioner and thereafter held a hearing on February 14, 2014. During the hearing, the circuit
court heard testimony from petitioner’s daughter, A.T., and petitioner. According to A.T.’s
testimony, after petitioner’s prior omnibus hearing, she informed his counsel that petitioner’s
victim, T.H., made numerous sexual advances toward her during the time period of petitioner’s
crimes against T.H. Further, A.T. testified that an older male neighbor tried to touch her
inappropriately, and that it was possible the victim, T.H., may have been to this male neighbor’s
home. On cross-examination, A.T. stated that she first told petitioner’s mother about these events
two years prior because she thought it would help petitioner. She further stated that she reported
these facts to the State Police after telling petitioner’s mother. Ultimately, the circuit court issued
an order denying petitioner relief. It is from this order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

       On appeal to this Court, petitioner alleges that he was entitled to habeas relief because of
newly discovered evidence in the form of his daughter’s testimony regarding his victim’s alleged
sexual conduct toward her and the fact that the adult neighbor may have had an opportunity to
sexually abuse the victim. The Court, however, does not agree.

        Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and the record submitted on appeal, we find no error or abuse of discretion by the circuit court.
Our review of the record supports the circuit court’s decision to deny petitioner post-conviction
habeas corpus relief based on this alleged error, which was also argued below. Indeed, the circuit
court’s order includes well-reasoned findings and conclusions as to the assignments of error

                                                  2


raised on appeal. Given our conclusion that the circuit court’s order and the record before us
reflect no clear error or abuse of discretion, we hereby adopt and incorporate the circuit court’s
findings and conclusions as they relate to petitioner’s assignment of error raised herein and direct
the Clerk to attach a copy of the circuit court’s March 4, 2015, “Order Denying The Petitioner’s
Petition For Writ Of Habeas Corpus Ad Subjiciendum And Removing It From The Court’s
Active Docket” to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: January 11, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                 3